DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking mechanism” in claims 21-40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims 24 is objected to because of the following informalities:  In line 1, the term “firearm magazine” appears to be typographical error intended to read “interior cavity.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Corso (2018/0051948).
In reference to claim 21, Corso discloses a magazine floor plate for a firearm magazine, comprising: 
a plurality of sidewalls defining an interior cavity adapted to accommodate a portion of the firearm magazine (figure 1, sidewalls 22-25); and 
a locking mechanism adapted to be inserted between the firearm magazine and a single sidewall of the plurality of sidewalls to retain engagement between the magazine floor plate and the firearm magazine, wherein the locking mechanism is retained within the magazine floor plate only when the interior cavity accommodates a portion of the firearm magazine (figures 5-8A, locking mechanism 30 inserts between the magazine 40 and sidewall 25).
In reference to claim 22, Corso discloses the claimed invention (figures 1-8A, base flanges 42 of the magazine are received in grooves, i.e., slots, defined in sides 22 and 23 of floor plate 20; paragraph 31).
In reference to claim 23, Corso discloses the claimed invention (figures 5-8A show such).
In reference to claim 24, Corso discloses the claimed invention (figures 1, 2, and 5-8A).
In reference to claims 25-26, Corso discloses the claimed invention (figures 5-8A).
In reference to claim 27, Corso discloses the claimed invention (the steps of figures 5-8A can be reversed to remove the locking mechanism and magazine from the floor plate).
In reference to claim 28, Corso discloses the claimed invention (figures 1-8A, complementary feature 32 and feature 26).

In reference to claim 31, Corso discloses the claimed invention, as set forth above in the reference to claim 23.
In reference to claim 32, Corso discloses the claimed invention, as set forth above in the reference to claim 25.
In reference to claim 33, Corso discloses the claimed invention, as set forth above in the reference to claim 27.
In reference to claim 34, Corso discloses the claimed invention (figures 1-4, the locking mechanism is capable of being placed into the floor plate, and removed therefrom, when the magazine is not attached, e.g., for storage and/or packaging purposes).
In reference to claims 35-40, Corso discloses the claimed invention, as set forth above in the references to claims 21-23, 25, 27, and 34.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chesnut et al. (5526600).
In reference to claim 21, Corso discloses a magazine floor plate for a firearm magazine, comprising: 
a plurality of sidewalls defining an interior cavity adapted to accommodate a portion of the firearm magazine (see marked-up figure 1, below, which shows two parallel longitudinal sidewalls and two transverse sidewalls; it is noted 
a locking mechanism adapted to be inserted between the firearm magazine and a single sidewall of the plurality of sidewalls to retain engagement between the magazine floor plate and the firearm magazine, wherein the locking mechanism is retained within the magazine floor plate only when the interior cavity accommodates a portion of the firearm magazine (figure 1, locking mechanism 24+26; figures 1 and 2 show that the locking mechanism is retained within the floor plate only when the interior cavity accommodates a portion of the firearm magazine, so as to retain the magazine).

    PNG
    media_image1.png
    563
    831
    media_image1.png
    Greyscale

Marked-up Figure 1 of Chesnut

In reference to claim 23, Chesnut discloses the claimed invention (figure 1).
In reference to claim 24, Chesnut discloses the claimed invention (figure 1, flanges 14 and 14’ slide into grooves 22 and 22’, and thus the magazine is disposed as claimed).
In reference to claim 25, Chesnut discloses the claimed invention (figures 1-3A).
In reference to claim 26, Chesnut discloses the claimed invention (figure 1; paragraph bridging columns 1 and 2, the floor plate increases magazine capacity by not obstructing the opening in the bottom of the magazine body).
In reference to claim 27, Chesnut discloses the claimed invention, as made clear by figure 1.
In reference to claim 28, Chesnut discloses the claimed invention (figure 1, complementary feature 26 engages with a feature of an interior surface of the first transverse sidewall; figures 1 and 2 show that the locking mechanism is retained within the floor plate only when the interior cavity accommodates a portion of the firearm magazine, so as to retain the magazine).
In reference to claims 29-30, Chesnut discloses the claimed invention, as set forth above in the references to claims 21 and 22.
In reference to claim 31, Chesnut discloses the claimed invention, as set forth above in the reference to claim 23.
In reference to claim 32, Chesnut discloses the claimed invention, as set forth above in the reference to claim 25.

In reference to claim 34, Chesnut discloses the claimed invention (figure 1, the locking mechanism is capable of being placed into the floor plate, and removed therefrom, when the magazine is not attached, e.g., for storage and/or packaging purposes).
In reference to claims 35-40, Chesnut discloses the claimed invention, as set forth above in the references to claims 21-23, 25, 27, and 34.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10996010. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include each and every feature of the application claims. In fact, the patent claims are more specific than the application claims, and thus, the patent claims .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Spykerman et al. (11168954), Shreve (2021/0247156), Hillis et al. (11085717), O’Clair (2021/0190447), Lee (2020/0348094), Corso (2020/0208929), Sanderson et al. (9772151), Bolen (7509767), and Wollmann (2002/0029506).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641